 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   MCKENZIE HUFFAKER, personally and               Case No.: 19-cv-01996-GPC-AHG
     as personal representative of the ESTATE
12
     OF PERRY HUFFAKER AND SARAH                     ORDER GRANTING DEFENDANT’S
13   HUFFAKER; JERILY MARTIN, as                     MOTION TO DISMISS WITHOUT
     guardian of AUBREE HUFFAKER;                    PREJUDICE AND GRANTING
14
     JAXSON HUFFAKER; CADEN                          PLAINTIFF’S REQUEST FOR
15   HUFFAKER; LEROY HUFFAKER;                       LIMITED JURISDICTIONAL
     KATHRYN HUFFAKER; GREG                          DISCOVERY
16
     PAYNE and CLAUDIA PAYNE ,
17                                  Plaintiff,       [ECF No. 8]
18   v.
19
     EAGLE FUEL CELLS, INC. aka EAGLE
20   FUEL CELLS-ETC. INC. aka/dba
     EAGLE TECHNOLOGIES CO. and
21
     DOES 1 through 100,
22                               Defendants.
23
24
25
                                                 1
26                                                                       19-cv-01996-GPC-AHG

27
28
 1             Before the Court is Eagle Fuel Cells, Inc. aka Eagle Fuel Cells-Etc, Inc. aka/dba
 2   Eagle Technologies’ (“Defendant” or “Eagle”) motion to dismiss the first amended
 3   complaint, filed on November 27, 2019. ECF No. 8. The motion has been fully briefed.
 4   ECF Nos. 10, 11. The Court GRANTS the motion to dismiss and additionally GRANTS
 5   Plaintiff’s motion for jurisdictional discovery.
 6
     I.        Procedural History
 7
               Plaintiffs first filed suit against Defendant Eagle in Utah on July 23, 2019. ECF
 8
     No. 6 (“First Amended Complaint” or “FAC”) ¶ 19. Eagle moved to dismiss for lack of
 9
     personal jurisdiction. Id. ¶ 20. Plaintiffs filed a notice of non-opposition on September
10
     18, 2019. Id. ¶ 21. Plaintiffs then filed suit in the San Diego Superior Court on
11
     September 18, 2019, and the suit was removed to this Court on October 16, 2019. ECF
12
     No. 1. Plaintiffs allege claims of strict products liability, negligence, and breach of
13
     warranty against all defendants. FAC ¶¶ 22-35.
14
15   II.       Factual Background
16             Plaintiffs are the family members of two individuals who died as a result of
17   injuries sustained in an airplane crash. Id. ¶¶ 1-5. The airplane (“Subject Airplane”)
18   crashed on July 26, 2017 in Utah. Id. ¶ 9. The decedents were residents of Utah when
19   they died; Plaintiffs are also residents of Utah.1 Id. ¶¶ 1-5.
20             Defendant Eagle provides, among things, replacement fuel drain valves for
21   aircrafts. Id. ¶ 6. Eagle is incorporated in Wisconsin and has its principal place of
22
23
24
     1
25       One Plaintiff is currently living in Brazil. FAC ¶ 2.
                                                            2
26                                                                               19-cv-01996-GPC-AHG

27
28
 1   business in Wisconsin. Id. ¶ 6; Declaration of Kurt Hartwig (ECF No. 8-2) (“Hartwig
 2   Decl.”) ¶ 4. Plaintiffs also name as defendants Does 1 through 100, as agents, servants,
 3   employees and/or joint venturers of their codefendants. Id. ¶ 8.
 4          Eagle designed, manufactured, overhauled, inspected, and distributed a fuel drain
 5   valve (“Subject Valve”) that was “sold in and sent” to Borrego Springs, California where
 6   it was ultimately installed in the Subject Aircraft. Id. ¶ 11. Allegedly, the Subject Valve
 7   failed to properly drain water from the fuel system in the fuel system; as a result, the
 8   Subject Aircraft lost power at the time of the crash. Id. ¶¶ 12, 13. No alterations were
 9   made to the Subject Valve between the time that Eagle shipped it and the time of its
10   installation. Id. ¶ 14.
11          The Subject Valve was shipped pursuant to a purchase agreement executed on
12   November 20, 2007. ECF No. 8-3 at 3. The seller is listed as Eagle Fuel Cells, 617
13   Skylane Taxiway, Eagle River, Wisconsin 54521, and the recipient of the Subject Valve
14   is listed as Tom Pantich, 4643 Mesquite Lane, Borrego Springs, CA 92004. Id. Tom
15   Pantich is not a party in this action.
16          On or around June 20, 2019, Plaintiffs learned, through their experts’ analysis of
17   the crash wreckage, that there was water in the fuel system and the defects with the
18   Subject Valve at the time of the crash. Id. ¶ 15. Plaintiffs’ experts had previously
19   inspected the wreckage on January 25, 2019 and April 19, 2019. Id. ¶ 18.
20
     III.   Legal Standard
21
            Defendant moves to dismiss for lack of personal jurisdiction under Fed. R. Civ. P.
22
     (“Rule”) 12(b)(2).
23
            “Federal courts ordinarily follow state law in determining the bounds of their
24
     jurisdiction over persons.” Daimler AG v. Bauman, 571 U.S. 117, 125 (2014). Under
25
                                                   3
26                                                                              19-cv-01996-GPC-AHG

27
28
 1   California’s long-arm statute, California state courts may exercise personal jurisdiction
 2   “on any basis not inconsistent with the Constitution of this state or of the United States.”
 3   Cal. Civ. Proc. Code Ann. § 410.10 (West 2004). California’s long-arm statute is
 4   coextensive with federal due process requirements; accordingly, “the jurisdictional
 5   analyses under state law and federal due process are the same.” Schwarzenegger v. Fred
 6   Martin Motor Co., 374 F.3d 797, 800–01 (9th Cir. 2004). To satisfy due process, a
 7   defendant must have sufficient “minimum contacts” with the forum state that
 8   “maintenance of the suit does not offend traditional notions of fair play and substantial
 9   justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). The two recognized
10   bases for exercising personal jurisdiction over a nonresident defendant are “general” and
11   “specific.” Doe v. Am. Nat. Red Cross, 112 F.3d 1048, 1050 (9th Cir. 1997). When there
12   has been no evidentiary hearing, a plaintiff need only make out a prima facie showing of
13   jurisdictional facts. See Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d 1124,
14   1127 (9th Cir. 2010); Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1285 (9th
15   Cir. 1977). “It is only if the court takes evidence on the issue or rules on the personal
16   jurisdiction question in the context of a trial that a heightened, preponderance of the
17   evidence standard applies.” Mwani v. bin Laden, 417 F.3d 1, 7 (D.C. Cir. 2005).
18         Where a motion to dismiss is granted, “leave to amend should be granted ‘unless
19   the court determines that the allegation of other facts consistent with the challenged
20   pleading could not possibly cure the deficiency.’” DeSoto v. Yellow Freight Sys., Inc.,
21   957 F.2d 655, 658 (9th Cir. 1992) (quoting Schreiber Distrib. Co. v. Serv-Well Furniture
22   Co., 806 F.2d 1393, 1401 (9th Cir. 1986)). In other words, where leave to amend would
23   be futile, the Court may deny leave to amend. See Desoto, 957 F.2d at 658; Schreiber,
24   806 F.2d at 1401.
25
                                                   4
26                                                                              19-cv-01996-GPC-AHG

27
28
 1   IV.   Discussion
 2         Defendant argues that this Court lacks both general and specific jurisdiction. The
 3   Court addresses each in turn.
 4         A.     General Jurisdiction
 5         Defendant argues that general jurisdiction is inappropriate since it is a Wisconsin
 6   corporation with its principal place of business in Wisconsin and has insufficient contacts
 7   with California. Plaintiffs do not oppose.
 8         “With respect to a corporation, the place of incorporation and principal place of
 9   business are paradigm bases for general jurisdiction.” Daimler AG v. Bauman, 571 U.S.
10   117, 137 (2014) (citations omitted). “General jurisdiction does not exist simply because
11   of the magnitude of the defendant’s in-state contacts.” Wright & Miller, 4 Fed. Prac. &
12   Proc. Civ. § 1067.5 (4th ed.) (citations omitted). It is insufficient to prove that a “foreign
13   corporation’s in-forum contacts can be said to be in some sense continuous and
14   systematic,” rather, the corporation’s affiliations with the forum state must be “so
15   continuous and systematic as to render it essentially at home in the forum State.”
16   Daimler, 571 U.S. at 138–39 (internal citations and quotations omitted). “General
17   jurisdiction instead calls for an appraisal of a corporation’s activities in their entirety,
18   nationwide and worldwide.” Daimler, 571 U.S. at 139 n.20. “A corporation that
19   operates in many places can scarcely be deemed at home in all of them.” Id.
20         For Eagle, both of the paradigm bases for general jurisdiction (i.e., the principal
21   place of business and place of incorporation) are located in Wisconsin. Therefore, the
22   only remaining basis for exercising general jurisdiction would be Defendant’s contacts
23   with California.
24
25
                                                     5
26                                                                                 19-cv-01996-GPC-AHG

27
28
 1         Defendant argues that it does not transact or solicit business, maintain offices or
 2   any other places of business, own real property, or have any clients or employees in
 3   California. ECF No. 8-1 at 18. The Court finds that Plaintiffs have failed to allege
 4   sufficient facts to show that Eagle’s contacts with California are so continuous and
 5   systematic to render it “at home” in California. Accordingly, the Court declines to
 6   exercise general jurisdiction over Eagle.
 7         B.     Specific Jurisdiction
 8         Defendant argues that the Court lacks specific jurisdiction since it has not
 9   purposefully directed its activities or otherwise purposefully availed itself of California;
10   Plaintiffs’ claims do not arise out of any of Defendant’s forum related activities; and the
11   exercise of jurisdiction in California would be unreasonable. Plaintiffs oppose.
12                1.     Legal Standard
13         Although the Supreme Court has drawn clear and narrow constraints on general
14   jurisdiction, the jurisprudence on specific jurisdiction has grown in a different direction.
15   “[W]hile specific jurisdiction has been cut loose from Pennoyer’s sway,” – i.e., “the idea
16   that jurisdiction was necessarily limited to the geographic bounds of the forum” –
17   “general jurisdiction has not been stretched beyond limits traditionally recognized.”
18   Daimler AG v. Bauman, 571 U.S. 117, 117 (2014) (citing Pennoyer v. Neff, 95 U.S. 714
19   (1877)).
20         The Due Process Clause protects an individual’s liberty interest in not being
21   subject to the binding judgments of a forum with which he has established no meaningful
22   “contacts, ties, or relations.” International Shoe Co. v. Washington, 326 U.S., at 319. By
23   requiring that individuals have “fair warning that a particular activity may subject [them]
24   to the jurisdiction of a foreign sovereign,” Shaffer v. Heitner, 433 U.S. 186, 218 (1977)
25
                                                   6
26                                                                              19-cv-01996-GPC-AHG

27
28
 1   (Stevens, J., concurring), the Due Process Clause “gives a degree of predictability to the
 2   legal system that allows potential defendants to structure their primary conduct with some
 3   minimum assurance as to where that conduct will and will not render them liable to suit,”
 4   World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980).
 5         Where a forum seeks to assert specific jurisdiction over an out-of-state defendant
 6   who has not consented to suit there, this “fair warning” requirement is satisfied if the
 7   defendant has “purposefully directed” his activities at residents of the forum, Keeton v.
 8   Hustler Magazine, Inc., 465 U.S. 770, 774 (1984), and the litigation results from alleged
 9   injuries that “arise out of or relate to” those activities, Helicopteros Nacionales de
10   Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984).
11         In California, the reach of state long-arm jurisdictional statute is coextensive with
12   federal due process, which requires that a nonresident defendant have “minimum
13   contacts” with the forum “such that the exercise of jurisdiction ‘does not offend
14   traditional notions of fair play and substantial justice.’ ” Schwarzenegger, 374 F.3d at
15   800-01 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)); Cal. Civ. Proc.
16   Code § 410.10. The Ninth Circuit applies the following three-prong test for determining
17   specific jurisdiction over a non-resident defendant:
18         (1) the non-resident defendant must purposefully direct his activities or
           consummate some transaction with the forum or resident thereof; or perform some
19
           act by which he purposefully avails himself of the privilege of conducting
20         activities in the forum, thereby invoking the benefits and protections of its laws;
           (2) the claim must be one which arises out of or relates to the defendant’s forum-
21
           related activities; and
22         (3) the exercise of jurisdiction must comport with fair play and substantial justice,
           i.e., it must be reasonable.
23
24
25
                                                   7
26                                                                              19-cv-01996-GPC-AHG

27
28
 1   See Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1227 (9th Cir. 2011) (citing
 2   Schwarzenegger, 374 F.3d at 802).
 3         While a plaintiff bears the burden of satisfying the first two prongs, on the third
 4   prong, “the burden then shifts to the defendant to ‘present a compelling case’ that the
 5   exercise of jurisdiction would not be reasonable.” Schwarzenegger, 374 F.3d at 802
 6   (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 478 (1985)).
 7                 2.    Purposeful Direction and Availment
 8         The first prong of the specific jurisdiction test refers to both purposeful direction
 9   and purposeful availment. Defendant argues that the act at issue – i.e., the sale of the fuel
10   drain valve – was not aimed at the forum state since Defendant manufactured the Subject
11   Valve in Wisconsin and executed the purchase agreement in Wisconsin. Plaintiffs
12   counter that Eagle purposefully directed its activities towards and availed itself of the
13   privilege of conducting activities in the forum state through its sale of the Subject Valve.
14         Purposeful Direction
15         Evidence of purposeful direction generally consists of action taking place outside
16   the forum that is directed at the forum. Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1155
17   (9th Cir. 2006). A forum legitimately may exercise personal jurisdiction over a
18   nonresident who “purposefully directs” his activities toward forum residents because a
19   State generally has a “manifest interest” in providing its residents with a convenient
20   forum for redressing injuries inflicted by out-of-state actors. Burger King Corp., 471
21   U.S. at 473-474. “Harm suffered in the forum state is a necessary element in
22   establishing purposeful direction.” Morrill v. Scott Fin. Corp., 873 F.3d 1136, 1144 (9th
23   Cir. 2017).
24
25
                                                   8
26                                                                              19-cv-01996-GPC-AHG

27
28
 1         Here, California has no apparent “manifest interest” in providing its residents with
 2   a convenient forum for redressing injuries because no California residents are party to
 3   this suit. Plaintiffs allege that Defendant sold the Subject Valve to a known California
 4   resident; however, Plaintiffs do not claim that this recipient suffered any harm in
 5   California, let alone had any connection to the Subject Aircraft at the time of the crash.
 6   Furthermore, and perhaps more importantly, Plaintiffs fail to allege that any harm that
 7   gives rise to this litigation was sustained in California. Thus, Plaintiffs have not shown
 8   that Defendant directed its activities towards California to justify specific jurisdiction
 9   over the Defendant.
10         Purposeful Availment
11         Where a nonresident defendant “deliberately” has engaged in significant activities
12   within a State, or has created “continuing obligations” between himself and residents of
13   the forum, he manifestly has availed himself of the privilege of conducting business
14   there, and because his activities are shielded by “the benefits and protections” of the
15   forum’s laws, it is presumptively not unreasonable to require him to submit to the
16   burdens of litigation in that forum as well. Burger King Corp., 471 U.S. at 475–76
17   (citing Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 781 (1984); Travelers Health
18   Assn. v. Virginia, 339 U.S. 643, 648 (1950)). The nonresident defendant’s “conduct and
19   connection with the forum State” must be such that “he should reasonably anticipate
20   being haled into court there, and therefore cannot be solely the result of some random,
21   fortuitous, or attenuated contacts.” Id. at 474-475. The Supreme Court has explained:
22         When a corporation ‘purposefully avails itself of the privilege of conducting
           activities within the forum State,’ it has clear notice that it is subject to suit there,
23
           and can act to alleviate the risk of burdensome litigation by procuring insurance,
24         passing the expected costs on to customers, or, if the risks are too great, severing
           its connection with the State. Hence if the sale of a product of a manufacturer or
25
                                                    9
26                                                                                 19-cv-01996-GPC-AHG

27
28
 1         distributor . . . is not simply an isolated occurrence, but arises from the efforts of
           the manufacturer or distributor to serve directly or indirectly, the market for its
 2
           product in other States, it is not unreasonable to subject it to suit in one of those
 3         States if its allegedly defective merchandise has there been the source of injury to
           its owner or to others.
 4
 5   World-Wide Volkswagen Corp., 444 U.S. at 297. While territorial presence in a state will
 6   frequently “enhance a potential defendant’s affiliation with a State and reinforce the
 7   reasonable foreseeability of suit there,” it is not a necessary component if a “substantial
 8   amount of business is transacted by mail and wire communications . . . thus obviating the
 9   need for physical presence within a State.” Burger King Corp., 471 U.S. at 476.
10         Here, Plaintiffs have not sufficiently alleged that Defendant transacted a substantial
11   amount of business in the state or has created any continuing obligations with any
12   California residents. Plaintiffs only allege the following: Eagle maintains a 1-800
13   number, which CA residents can call without incurring charges; Eagle allows customers
14   to request a quote online; Eagle performs services across North America and around the
15   country; and Eagle sold a defective drain valve to a California resident. ECF No. 10 at 9.
16   Eagle’s sale of the Subject Valve to a California resident is the strongest connection to
17   the forum state, but as mentioned, the recipient of the valves is not a party in this action,
18   and Plaintiffs do not claim that the recipient of the valves suffered any harm or had any
19   connection to the Subject Aircraft at the time of the crash.
20         While Defendant’s lack of presence in California is not wholly determinative, the
21   facts show that Eagle is not registered to do business in California, has never had a
22   registered agent in California, owns no real property in California, does not maintain any
23   offices in California, does not keep any officers or directors in California, does not hold
24   any bank accounts or have any telephone listings in California, and does not maintain any
25
                                                   10
26                                                                               19-cv-01996-GPC-AHG

27
28
 1   corporate books in California. Hartwig Decl. ¶ 6. Plaintiffs only alleges a single instance
 2   of Defendant mailing a product to a non-party California resident in 2007, ten years
 3   before the aircraft crash occurred. Cf. DIRECTV, Inc. v. EQ Stuff, Inc., 207 F. Supp. 2d
 4   1077 (C.D. Cal. 2002) (defendants purposefully directed activities at forum state by
 5   filling orders for over 2,500 products that they knew were bound for California and
 6   conducting business relationships with several California companies that provide ongoing
 7   services necessary for operation of defendants’ website). Plaintiffs have thus failed to
 8   show that Defendant had contacts with California that would provide “clear notice” that
 9   Defendant should reasonably anticipate being haled into court in California.
10          The cases that Plaintiffs cite – Patterson v. Home Depot, USA, Inc., 684 F. Supp.
11   2d 1170 (D. Ariz. 2010) and Dillard v. Fed. Corp., 321 F. Supp. 3d 752 (W.D. Tex.
12   2018) – are unhelpful. In Patterson, plaintiffs were actually injured in Arizona by a
13   product that was sold in Arizona, the forum state. The Patterson court held that a foreign
14   corporate defendant purposefully availed itself of the privileges of conducting activities
15   in the forum state because the Company placed its design for the defective ladder into the
16   “stream of commerce” and directed that design toward U.S. consumers by establishing an
17   American subsidiary and giving that subsidiary a license to disseminate products
18   manufactured in accordance with an allegedly defective design. Patterson, 684 F. Supp.
19   2d at 1183; cf. Asahi Metal Indus. Co. v. Super. Ct. of Cal., 480 U.S. 102, 112 (1987)
20   (plurality opinion) (a defective or negligent design may be sufficient to establish specific
21   jurisdiction when a defendant designs the product for the market in the forum state).
22   Unlike in Patterson, there is no indication that Defendant similarly directed its design of
23   the Subject Valve towards California so as to cause harm in California.
24
25
                                                  11
26                                                                             19-cv-01996-GPC-AHG

27
28
 1          In Dillard, the Texas district court rejected Asahi’s plurality opinion which
 2   applied a “stream of commerce plus test” to specific jurisdiction determinations and,
 3   instead, followed a “looser test” as articulated by the Fifth Circuit, requiring only “mere
 4   foreseeability or awareness” that the end product would be purchased by or used by
 5   consumers in the forum state. Dillard, 321 F. Supp. 3d at 756. The Ninth Circuit has not
 6   adopted this “looser test.” Consequentially, Dillard has no precedential weight or effect
 7   in the present case.
 8          Accordingly, the Court concludes that Plaintiffs have failed to satisfy the first
 9   prong of the three-prong test and that an exercise of specific personal jurisdiction over
10   Defendant would offend due process. Thus, it is unnecessary to address the final two
11   prongs.
12         C.     Jurisdictional Discovery
13         Plaintiffs request permission to conduct jurisdictional discovery in the event that
14   the Court finds that Plaintiffs have failed to establish a prima facie case for personal
15   jurisdiction. Defendant counters that that jurisdictional discovery is unnecessary and that
16   Plaintiffs have failed to move for a continuance.
17         “[T]he question of whether to allow discovery is generally within the discretion of
18   the trial judge.” Am. W. Airlines, Inc. v. GPA Grp., Ltd., 877 F.2d 793, 801 (9th Cir.
19   1989). A decision “to deny discovery will not be disturbed except upon the clearest
20   showing that the denial of discovery results in actual and substantial prejudice to the
21   complaining litigant.” Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1093 (9th Cir.
22   2003) (internal citations omitted). While “purely speculative allegations of attenuated
23   jurisdictional contacts” are insufficient to warrant jurisdictional discovery, Getz v. Boeing
24   Co., 654 F.3d 852, 860 (9th Cir. 2011), “discovery should ordinarily be granted where
25
                                                   12
26                                                                              19-cv-01996-GPC-AHG

27
28
 1   pertinent facts bearing on the question of jurisdiction are controverted or where a more
 2   satisfactory showing of the facts is necessary.” Laub, 342 F.3d at 1093 (citing Butcher’s
 3   Union Local No. 498 v. SDC Inv., Inc., 788 F.2d 535, 540 (9th Cir. 1986); Boschetto v.
 4   Hansing, 539 F.3d 1011, 1020 (9th Cir. 2008)).
 5         In their request for jurisdictional discovery, Plaintiffs argue that discovery may
 6   show the extent to which Defendant has sent its products to California and provided fuel
 7   system services to California residents, noting that it is “extremely unlikely that the
 8   subject drain is the only product or service Eagles [sic] has provided to California
 9   residents.” ECF No. 10 at 15. Defendant counters that it is a “Wisconsin Corporation
10   that has no significant connection to California at all.” ECF No. 11 at 13. Defendant
11   additionally denies any further involvement with the individual who purchased the fuel
12   drain valve in 2007 after the purchase was concluded. See Hartwig Decl. ¶¶ 6, 10.
13   However, Plaintiffs have established that Defendant has completed at least one sale to a
14   California resident. Cf. Crafty Prods., Inc. v. Fuqing Sanxing Crafts Co., 2016 WL
15   5464552, at *11 (S.D. Cal. Sept. 29, 2016) (jurisdictional discovery denied where
16   plaintiff failed to establish any prior instance of defendant directing infringing activity at
17   the forum state). Plaintiffs allege that they may be able to find more sales by Defendant
18   to other California residents and have shown that Eagle performs services across North
19   America and around the country and maintains a 1-800 number, which California
20   residents can call without incurring charges, in order to obtain products and services.
21   Plaintiffs have also shown that Defendant allows customers to request a quote on
22   Defendant’s website. While it is a close question, the Court will permit limited
23   jurisdictional discovery so that Plaintiffs may determine the extent of Defendant’s sales
24
25
                                                   13
26                                                                               19-cv-01996-GPC-AHG

27
28
 1   of their products and services in California. Accordingly, Plaintiff’s request for
 2   jurisdictional discovery is GRANTED.
 3
     V.    Conclusion
 4
           In sum, Defendant’s motion to dismiss the FAC is GRANTED without prejudice.
 5
     Plaintiffs’ request for jurisdictional discovery is GRANTED and Plaintiffs will be given
 6
     45 days from the date of this order to conduct jurisdictional discovery. Plaintiffs are
 7
     further granted leave to amend within 20 days of the conclusion of jurisdictional
 8
     discovery.
 9
10
           IT IS SO ORDERED.
11
     Dated: January 31, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                                  14
26                                                                             19-cv-01996-GPC-AHG

27
28
